Citation Nr: 0532660	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated at 10 percent.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefits sought on appeal.  
The veteran, who had active service from January 1951 to 
December 1953, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
January 2005, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review following 
accomplishment of the requested development.

The Board will not address the issue of entitlement to an 
evaluation in excess of 10 percent for tinnitus in this 
decision.  The United States Court of Veterans Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005) that reversed a BVA 
decision which concluded that no more than a 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Veterans Appeals for the Federal 
Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in adjudication of other claims, 
and unnecessary expenditure of resources through remand or 
final adjudication claims based on Court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include, (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1990, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Since the veteran's 
claim for an increased evaluation for tinnitus was filed in 
April 2002, this claim is affected by this stay.  Once a 
final decision is reached on appeal by the Federal Circuit in 
the Smith case, the adjudication of tinnitus claims that have 
been stayed will be resumed.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Specifically, the veteran reported in August 2005 that he had 
received care and treatment of his bilateral hearing loss at 
three VA Medical Centers (VAMC) in 2005: at the VAMC in 
Corpus Christi, Texas in January 2005, at the VAMC in 
Lincoln, Nebraska in May 2005, and at the VAMC in Omaha, 
Nebraska in August 2005.  However, while these records are 
clearly relevant to the veteran's current appeal, those 
records have not been obtained and associated with the claims 
file.

The VA is deemed to have constructive knowledge of those 
records, and in this case, has actual knowledge of the 
existence of those records.  Consequently, they are 
considered to be evidence that is of record at the time any 
decision is made and should be obtained and associated with 
the claims file for review in connection with the veteran's 
current appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As the United States Court of Appeals for Veterans 
Claims (Court) stated in Murincsak v. Derwinski, 
2 Vet. App. 363, 372-373 (1992), "[t]he Court cannot accept 
the Board being 'unaware' of certain evidence, especially 
when such evidence is in possession of the VA, and the Board 
is on notice as to its possible existence and relevance.  
When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the BVA must seek to obtain those records 
before proceeding with the appeal."  The Court went on to 
explain in that case that there was a continuing obligation 
upon the VA to assist the veteran in developing the facts of 
his claim throughout the entire administrative adjudication 
and the VA's duty to obtain records regarding medical history 
is an important part of the VA's affirmative duties whether 
or not a claimant requests a particular record.  As such, and 
for this reason further development to obtain these records 
is necessary prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should obtain and associate with 
the claims file records of care and 
treatment the veteran reported he 
received at the VAMC in Corpus Christi, 
Texas in January 2005, at the VAMC in 
Lincoln, Nebraska in May 2005, and at the 
VAMC in Omaha, Nebraska in August 2005.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



_________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

